     Case 8:20-cv-00043-JVS-ADS Document 46 Filed 02/26/20 Page 1 of 1 Page ID #:242

                                                                                            s

     i      Name:~(-fir J\D S~~l'.(~1-~~~                                                                          E +J
                                                                                 Z~J,U ~LI~ ~~              ' !~~'
                                                                                                         ~ s,
 2
            Address:      (p ~ ~         ti L~ ~~t~-4         ~
                                                                                                                 ,,,   ~.
 3                                                                                 ~ ~i.I    r~L ~ vi.
                   l S.S(f~~        1        O C/~`~ Z                                      J r~~i lr,
                                                                                                         r,~ „
 4                                                                                                               C     . ..... ... .
            Phone:       ~ ~-( ~( - ~~~ ~ ~6 ~ ~
 5          Fax;
 6
            In Pro Per
 7
                                         UNITED STATES DISTRICT COURT
 8
                                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                                                    CASE NUMBER:

io ~~ ~ 2~. a u o ~' ~Suw~ ~- r~--
                                                                      ~ ~a0 C~                     vc~~.3--Svs ~-~p;
11

12                                                      Plaintiff
                                   v.
13

14
           C ~-~-~,~ ~~a-~,~,`~~1 I-~, ~e
15
                                              Defendant(s).              ( Enter document title in the space provided above)
16

17                                                                              `t'         ~ c~ ,c ~ n ~fL / ~rT

18

19

20                 tL2~~v~~,              ~~J{z               ~ ICI-~- ~N~C~ ~~. ~~cS~f~-',-Fu
21
           ~ t4~ ~ ~.                   ~Z,-L~~         ~'C       ~/~ U V ~                          r~              ~ M r it
22          ice'("           1 ~n-~-~-~5'(" `t—c~                   ~ A~.J ~ l~ ~~,~ ~
23

24

25                                                                                                                                     I( ~~'~•
26

27

28




                                                           Page Number
         CV-127(09!09)                  PLEADING PAGE FOR A SUBSEQUENT DOCUMENT
